DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 5/23/2022. Claims 15–20 have been withdrawn without traverse and canceled. Claims 21–26 have been added. Claims 1–14 and 21–26 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to PCT/KR2018/012264, filed on 10/17/2018.

Drawings
The drawings are objected to because: element 930 in FIG. 2 is not labeled in English. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of claim informalities.
As to claim 21, claim element “the one or more vehicles” appears to lack antecedent basis.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “communication device configured to” in claims 1–14 and 21–26. 
The corresponding structure described in the specification as performing the claimed function may be found in at least paragraphs 149–155 of Applicant’s specification. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 24, the claim is vague and indefinite because it appears to be in conflict with the disclosure. In the disclosure, an embodiment is disclosed wherein a processor 914 allocated bandwidth to several vehicles. See ¶¶ 340–342. The disclosure suggests that an external device performs these functions. See ¶ 250, FIGS. 2 and 11. However, the functions of claim 24 as claimed are performed by a control apparatus of a vehicle comprising: a communication device … and a processor as claimed in claim 1. Thus, in light of the disclosure, it is unclear how an internal apparatus of a vehicle can perform the claimed functions (e.g., dividing and allocating bandwidth to one or more vehicles). In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
		Appropriate correction is required.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–14 and 21–26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of selecting electric device information for transmission without significantly more.
Independent claim 1 recites: 
“obtain the received electric device information,”
“select electric device information,” and
“transmit … the selected electric device information.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant pre/post-solution activity—i.e., obtaining electric device information (a form of data gathering) and transmitting information. But for the insignificant pre/post-solution activity, selecting electric device information is a form of an observation, evaluation, judgment, or opinion which the courts have held to represent an abstract idea. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a). 
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., a communication device and a processor—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
Claims 2–14 and 21–26 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., determining an occurrence of an event, selecting a front/rear image, changing a data transmission order, processing received electric device information, classifying device information into a first and a second group, selecting vehicle information based on an occurrence of a second event, and classifying vehicle information—insignificant pre-solution activity (e.g., gathering data)—i.e., generating a front/rear image, dividing selected device information, dividing an available bandwidth, and allocating bandwidth—or insignificant post-solution activity—i.e., transmitting a front/rear image, performing various forms of transmitting electric device information, performing various forms of transmitting vehicle information, transmitting a restriction message, and limiting transmission of one or more vehicles.
Accordingly, claims 1–14 and 21–26 are rejected under 35 U.S.C. § 101.
Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 5, 6, 13, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Minowa (US20100201819A1). 

As to claim 1, Minowa discloses a control apparatus of a vehicle, comprising: 
	a communication device configured to receive electric device information from one or more of electric devices of the vehicle (“The drive recorder 10 [i.e., a communication device] has a communication processing section 11 … [and] a camera module 23 [i.e., an electric device which provides electric device information to the communication device]” (¶ 36; see also FIG. 1).); and 
a processor connected to the communication device (The central control section 19 has a CPU 26 [i.e. a processor]” (¶ 41; see also FIG. 1)) and configured to: 
obtain the received electric device information from the communication device (“The image capture unit 140 acquires the video signal … obtained from the camera module 23” (¶ 45; see also FIG. 2).); 
select electric device information received from one of the one or more electric devices based on an occurrence of an event (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49). That is, electric device information is selected for transmission based on at least a level of priority.); and 
control the communication device to transmit, to a server, the selected electric device information (“The first transmission unit 210 transmits the still image data and the vehicle information read by the read-out unit 180 to the network device 40 [i.e., a server]” (¶ 49).).

As to claim 2, Minowa discloses wherein the selected electric device information varies according to occurrence of different events (“Regarding the predetermined event, not only the occurrence of an accident, but also movement of a vehicle due to a storm or occurrence of theft can be detected” (¶ 74).).

As to claim 5, Minowa discloses wherein the processor is further configured to change a data transmission order of the electric device information according to the occurrence of the event (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49). That is, the data transmission order is changed based on at least priority relating to the event.), and 
wherein the processor is further configured to control the communication device to sequentially transmit the received electric device information in the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49).).
As to claim 6, Minowa discloses wherein the processor is further configured to process the received electric device information based on the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49). Examiner notes that the process necessarily processes the received electric device information based on the changed transmission order.).

As to claim 13, Minowa discloses wherein the processor is further configured to classify the selected electric device information into a first group and a second group according to a predetermined criterion (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident [i.e., the first group comprises still image data and the second group comprises movie image data. The criterion is whether the data is still image data or movie image data]” (¶ 49, see also FIGS. 3, 7, & 8).), 
wherein the processor is further configured to control the communication device to transmit the electric device information of the first group to the server (“The first transmission unit 210 transmits the still image data … the network device 40 via the communication processing section 11”(¶ 49; see also FIG. 3.).), and 
wherein the processor is further configured to store the electric device information of the second group in a memory of the vehicle (“After finishing the transmission and the saving of the still image data, the movie image data stored in the storage section 17 is read to be transmitted to the network device 40 and saved to the detachable memory device 22 (S04).” (¶ 51; see also FIG. 3).).


As to claim 14, Minowa discloses wherein the electric device information of the second group has a set available period (“When the predetermined time period has elapsed (S05: Yes), the processes of generating and recording the traveling data are stopped (S06), and then the movie image data files recorded in the storage section 17 after occurrence of the accident is read to be transmitted to the network device 40 and saved in the detachable memory device 22 (S07)” (¶ 52; see also FIG. 3.).), and 
wherein the processor is further configured to control the communication device to transmit the electric device information of the second group to the server before a lapse of the available period or a predetermined time point defined in the available period (“When the predetermined time period has elapsed (S05: Yes), the processes of generating and recording the traveling data are stopped (S06), and then the movie image data files recorded in the storage section 17 after occurrence of the accident is read to be transmitted to the network device 40 and saved in the detachable memory device 22 (S07)” (¶ 52; see also FIG. 3.).). 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Arai et al. (US20210056774A1; from here on referred to as Arai).

As to claim 2, Minowa discloses wherein the event is a collision of the vehicle (“The event occurrence detection unit 130 detects the occurrence of an accident” (¶ 45).), and
	wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or higher than a reference value (“The central control section 19 can detect the occurrence of an accident (e.g., the occurrence of a predetermined event) by detecting an impact level by the acceleration sensor 16” (¶ 38). Examiner notes that the detected impact level must necessarily be above a reference value, or an impact would not be able to be detected.). 
	Minowa fails to explicitly disclose wherein the selected electric device information varies according to one or more collision attributes of the collision.
However, Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision (“Each priority level in FIG, 4 may be a value weighted by a weight (coefficient) corresponding to situation information …. The weight may be determined … according to the seriousness of an accident” (¶ 101).).
Minowa discloses selecting electric device information according to the occurrence of an event, and determining an occurrence of an event, wherein the event is a collision of the vehicle. Arai teaches wherein selected device information varies according to one or more collision attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minoa and include the feature of: wherein the selected electric device information varies according to one or more collision attributes of the collision—as taught by Arai—because it is a well-known and useful feature in the art for collision detection and reporting. Selecting electronic device information in accordance with a collision attribute such as severity aids in prioritizing critical information for transmission. In this way, transmission of high-priority information may be disseminated in a relatively quick manner, hence enabling the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner. The above enhances road and driver safety.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Arai as applied to claim 2 above, further in view of Nishida (US20170124788A1).

As to claim 4, Minowa discloses wherein the electric devices include a front camera configured to generate a front image of the vehicle and a rear camera configured to generate a rear image of the vehicle (“while the camera module 23 … are provided to be directed to a front view of the vehicle, another camera module 23 … can be provided at the rear portion of the vehicle” (¶ 70).).
	The combination of Minowa and Arai fails to explicitly disclose wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server, and
	wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication device to transmit the selected rear image of the vehicle to the server.
However, Nishida teaches wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server (“The image sending unit may give a high priority to images captured in a direction of an impact force when the emergency event occurred” (¶ 13). “The emergency notification device 100 detects the collision direction of the vehicle 200 and … searches the images, accumulated in the image recording device 136, for images that are relatively necessary to be sent to the notification center 300, based on the detected collision direction” (¶ 41).), and 
wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication device to transmit the selected rear image of the vehicle to the server (“The image sending unit may give a high priority to images captured in a direction of an impact force when the emergency event occurred” (¶ 13. “The emergency notification device 100 detects the collision direction of the vehicle 200 and … searches the images, accumulated in the image recording device 136, for images that are relatively necessary to be sent to the notification center 300, based on the detected collision direction” (¶ 41).).
Minowa discloses selecting electric device information according to the occurrence of an event, determining an occurrence of an event, wherein the event is a collision of the vehicle, and a front camera and a rear camera to generate front and rear images, respectively. Arai teaches wherein selected device information varies according to one or more collision attributes. Nishida teaches selecting a front or a rear image for transmission based on whether a collision occurred in the front or the rear of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa and Arai to include the features of: wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server, and wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication—as taught by Nishida—because they are useful features in the art for communicating relevant electric device information. One of ordinary skill in the art would have recognized that selecting and transmission electronic information pertaining to the location of impact of a collision would be a useful feature for prioritizing the most pertinent information related to the collision. In this way, this critical data can be prioritized over less pertinent information, hence enabling the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner. The above enhances road and driver safety.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Frerking et al. (US20090156227A1; from here on referred to as Frerking).

As to claim 7, Minowa discloses wherein the processor is further configured to divide the selected electric device information into at least two pieces of data, and control the communication device to transmit the divided pieces of data to the server at different time periods (“Traveling data after the occurrence of the accident can be transmitted and staved in a sequence of still image data G55 recorded in a time period from (0) to (+1), still image data G56 recorded in a time period from (+1) to (+2), [and so forth]” ¶ 69. See also ¶¶ 70–71 FIGS. 7 and 8. Specifically, data is divided in several ways, such as between still and movie image data and between time recorded. As shown in the figures, the divided data is transmitted at different time periods.).
	Minowa fails to explicitly disclose divide the selected electric device information into at least two pieces of data based on an available bandwidth of the communication device.
	However, Frerking teaches dividing electric device information into at least two pieces of data based on an available bandwidth of the communication device (“Spatial multiplexing is a multi-transceiver technique that can provide increased data rates in an environment of limited bandwidth by splitting a signal into multiple data streams on a substantially common bandwidth channel” (¶ 33). That is, based on an available bandwidth (i.e., if the bandwidth is limited), data may be split (i.e., divided).).
	Minowa discloses dividing selected electric device information and transmitting said information at different time periods. Frerking teaches dividing electric device information based on an available bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: dividing electric device information into at least two pieces of data based on an available bandwidth of the communication device—as taught by Frerking—because it is a useful feature in the art for electronic device information communication. A limited bandwidth may inhibit the transmission of large amounts of data. Thus, dividing the data based on the available bandwidth may enable the piecewise transmission of important data to be completed. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

Claims 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Rao et al. (US20160007233A1; from here on referred to as Rao).

As to claim 8, Minowa fails to explicitly disclose wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth.
	However, Rao teaches wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth (“In FIG. 3 b, application prioritization is applied and bandwidth is shared between the two applications according to priority of levels of the applications” (¶ 50, FIGS. 3, 4). That is, the total available bandwidth is divided into a first bandwidth for Application 1 and a second bandwidth for Application 2 based on priority levels.
	Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth—as taught by Rao—because it is a useful feature in the art for electric device information communication. The allocation of a larger bandwidth to high priority information may enable a communication device to better prioritize said high priority information for transmission. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.
	The combination of Minowa and Rao fails to explicitly disclose wherein the processor is further configured to control the communication device to transmit the selected electric device information using the first bandwidth, and to transmit a remainder of the obtained electric device information using the second bandwidth. 
However, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa and Rao. Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information. One of ordinary skill in the art would have recognized that the transmission of electric device information of Minowa may be performed with the bandwidth division of Rao because it is a useful feature for electric device communication. Specifically, it is particularly useful to transmit a first, high priority electric device information with a relatively high first bandwidth as to ensure the high priority information’s transmission. In this way, the probability of high priority information being transmitted is increased, and the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

As to claim 9, Minowa fails to explicitly disclose wherein the first bandwidth is larger than the second bandwidth.
	However, Rao teaches wherein the first bandwidth is larger than the second bandwidth (See at least FIG. 3(b), which shows that the first bandwidth of Application 1 is larger than the second bandwidth of Application 2).
	Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information, and wherein the first bandwidth is larger than the second bandwidth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: wherein the first bandwidth is larger than the second bandwidth—as taught by Rao—because it is a useful feature for electric device communication. Specifically, it is particularly useful to transmit a first high priority electric device information with a first bandwidth that is larger than a second bandwidth as to ensure the high priority information’s transmission over the transmission of less pertinent data assigned to the second bandwidth. In this way, the probability of high priority information being transmitted is increased, and the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

As to claim 10, Minowa discloses wherein completion of transmitting the selected electric device information is equal to or earlier than a preset time point (See at least FIGS. 7 and 8, which showcase a first selected electric device information being transmitted equal to or earlier than a preset time point.).
	Minowa fails to explicitly disclose transmitting the selected electric device information through the divided first bandwidth.
	However, Rao teaches transmitting the selected electric device information through the divided first bandwidth (See at least FIG. 3, which shows that a first bandwidth pertaining to Application 1 is transmits data to a network.).
	Minowa discloses wherein completion of transmitting the selected electric device information is equal to or earlier than a preset time point. Rao teaches transmitting the selected electric device information through the divided first bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: transmitting the selected electric device information through the divided first bandwidth—as taught by Rao—because it is a useful feature in the art for electric device communication. Specifically, it is particularly useful to transmit a first high priority electric device information with a first bandwidth that is larger than a second bandwidth as to ensure the high priority information’s transmission over the transmission of less pertinent data assigned to the second bandwidth. In this way, the probability of high priority information being transmitted is increased, and the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Rao as applied to claim 8 above, further in view of Frerking and in view of Viox et al. (US20180351844A1; from here on referred to as Viox).

As to claim 11, the combination of Minowa and Rao fails to explicitly disclose connecting to an additional network with available bandwidth.
	However, Viox teaches connecting to an additional network with available bandwidth (“If the gateway apparatus detects the need for increased data speeds (e.g., determine that user's desired bandwidth is greater than the first network bandwidth), the gateway apparatus may activate a connection to a second network …. If the second network has available bandwidth, the gateway apparatus may use the first network bandwidth and at least a portion of the second network available bandwidth” (¶ 20).).
	Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information. Frerking teaches dividing electric device information based on an available bandwidth. Viox teaches connecting to an additional network with available bandwidth as to increase available bandwidth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Rao, Frerking with the feature of: connecting to an additional network with available bandwidth—as taught by Viox—because it is a useful feature in the art for electric device communication. The provision of additional bandwidth via an additional network may enable the transmission of larger sets of electric device information. In this way, more electric device information may be transmitted in a shorter amount of time, and the electric device information may be processed in a more efficient manner as there will be less to no need to recompile the divided electronic device information. 
	The combination of Minowa, Rao, Frerking, and Viox fails to explicitly disclose: stop dividing the available bandwidth of the communication device based on the communication device being connected to an additional network with available bandwidth.
	However, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Rao, Frerking and Viox. Frerking teaches dividing electric device information based on an available bandwidth. Viox teaches connecting to an additional network with available bandwidth as to increase available bandwidth. As described in Frerking, division of the electric device information occurs when there is limited bandwidth available (See ¶ 33). Accordingly, one of ordinary skill in the art would have recognized that providing additional bandwidth through an additional network as taught by Viox would obviate the need to divide electric device information through the technique of Frerking. Indeed, the provision of additional bandwidth via an additional network may enable the transmission of larger, undivided sets of electric device information. In this way, more electric device information may be transmitted in a shorter amount of time, and the electric device information may be processed in a more efficient manner as there will be less to no need to recompile the divided electronic device information.

As to claim 12, Minowa fails to explicitly disclose transmitting the selected electric device information through the available bandwidth of the communication device.
	However, Rao teaches:
	transmitting the selected electric device information through the available bandwidth of the communication device (See at least FIG. 3 and the corresponding discussion in paragraph 50, which show that electric device information is transmitted through the available bandwidth.).
	Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information, and transmitting the selected electric device information through the available bandwidth of the communication device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: transmitting the selected electric device information through the available bandwidth of the communication device—as taught by Rao—because it is a well-known feature in the art. One of ordinary skill in the art would have recognized that if there is available bandwidth to the communication device for the transmission of selected electric device information, then said transmission should be allowed as to achieve the purposes of the claimed invention.
	The combination of Minowa, Rao, and Frerking fails to explicitly disclose: transmitting obtained electric device information to the server through the available bandwidth of the additional network.
	However, Viox teaches: transmitting obtained electric device information to the server through the available bandwidth of the additional network (“If the gateway apparatus detects the need for increased data speeds (e.g., determine that user's desired bandwidth is greater than the first network bandwidth), the gateway apparatus may activate a connection to a second network …. If the second network has available bandwidth, the gateway apparatus may use the first network bandwidth and at least a portion of the second network available bandwidth” (¶ 20).).
	Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information, and transmitting the selected electric device information through the available bandwidth of the communication device. Frerking teaches dividing electric device information based on an available bandwidth. Viox teaches transmitting obtained electric device information to the server through the available bandwidth of the additional network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Rao, Frerking with the feature of: transmitting obtained electric device information to the server through the available bandwidth of the additional network—as taught by Viox—because it is a useful feature in the art for electric device communication. The provision of additional bandwidth via an additional network may enable the transmission of larger sets of electric device information. In this way, more electric device information may be transmitted in a shorter amount of time, and the electric device information may be processed in a more efficient manner as there will be less to no need to recompile the divided electronic device information. 
	The combination of Minowa, Rao, Frerking, and Viox fails to explicitly disclose: transmitting the remainder of the obtained electric device information to the server through the available bandwidth of the additional network. 
However, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Rao, Frerking and Viox. 
Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods based on at least priority levels. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information, and transmitting the selected electric device information through the available bandwidth of the communication device. Frerking teaches dividing electric device information based on an available bandwidth. Viox teaches transmitting obtained electric device information to the server through the available bandwidth of the additional network. 
One of ordinary skill in the art would have recognized that it would be useful to first transmit the highest priority electric device information through the available bandwidth (as taught by the combination of Minowa and Rao). By doing so, the transmission of the highest priority electric device information may be performed without the delay of a search and connection to an additional network. Further, one of ordinary skill in the art would have recognized that it would be useful to transmit the remainder of the information through the additional bandwidth provided by the additional network (the additional bandwidth by the additional network being taught by Viox). In this way, the transmission of all the electronic device information may be completed, and no relevant portions of data may be lost. Additionally, this feature allows for the storage of electronic device information to be cleared, which is useful in the event that an additional event occurs to the vehicle. 

Claims 21, 22, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Banvait et al. (US20190051156A1; from here on referred to as Banvait).

As to claim 21, Minowa discloses controlling the communication device to transmit, to the server, the selected vehicle information. (“The first transmission unit 210 transmits the still image data and the vehicle information read by the read-out unit 180 to the network device 40 [i.e., a server]” (¶ 49).).
	Minowa fails to explicitly disclose selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. 
	However, Banvait teaches selecting vehicle information received from one of one or more vehicles located in a predetermined area based on an occurrence of an event (“In response to detecting that the vehicle 410, 412 housing it has been in an accident, the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet. The transmission radius of the transceivers of the vehicles 410, 412 may be on the order of 300 meters.” ¶ 75. That is, the transmission radius is analogous to a predetermined area. “Upon detecting an accident involving vehicles 410, 412, one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” (¶ 78; see also FIG. 8).).
	Minowa discloses selecting and transmitting electric device information received based on an occurrence of an event. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: selecting vehicle information received from one of one or more vehicles based on an occurrence of an event—as taught by Banvait—because it is a useful feature in the art for vehicle information transmission. With this feature, received vehicle information that is indicative of an event (e.g., a collision) may be selected for transmission. In this manner, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner is enabled. The above enhances road and driver safety.
	The combination of Minowa and Banvait fails to explicitly disclose a second event. However, the claimed limitation is obvious in light of Minowa and Banvait. Namely, the combination of Minowa and Banvait is not confined to detecting only one event. That is, the claimed invention may function similarly for a first event, a second event, a third event, and so forth. 

As to claim 22, Minowa fails to explicitly disclose:
wherein the occurrence of the second event is determined based on a vehicle located within the predetermined area changing to an emergency status, and
wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status.
	However, Banvait teaches:
	wherein the occurrence of an event is determined based on a vehicle located within the predetermined area changing to an emergency status (“In response to detecting that the vehicle 410, 412 housing it has been in an accident, the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet. The transmission radius of the transceivers of the vehicles 410, 412 may be on the order of 300 meters.” ¶ 75. “Upon detecting an accident involving vehicles 410, 412 [i.e., vehicles 410 and 412 changing to an emergency status], one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” (¶ 78; see also FIG. 8). Examiner notes detecting an accident meets the broadest reasonable interpretation of changing to an emergency status), and
wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status (“In response to detecting that the vehicle 410, 412 housing it has been in an accident [i.e., been in an accident is analogous to changing to an emergency status], the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet.” (¶ 75). That is, the vehicle with an emergency status may transmit vehicle information.  “Upon detecting an accident involving vehicles 410, 412 [i.e., vehicles 410 and 412 changing to an emergency status], one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” (¶ 78; see also FIG. 8).).
Minowa discloses selecting and transmitting electric device information received based on an occurrence of an event. Banvait teaches determining an event based on a vehicle within a predetermined area changing to an emergency status and transmitting vehicle information received from the vehicle with an emergency status. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: wherein the occurrence of the second event is determined based on a vehicle located within the predetermined area changing to an emergency status, and wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status—as taught by Banvait—because it is a useful feature in the art for vehicle information transmission. With this feature, received vehicle information that is indicative of an event (e.g., a collision) may be selected for transmission. In this manner, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner is enabled. The above enhances road and driver safety.
The combination of Minowa and Banvait fails to explicitly disclose a second event. However, the claimed limitation is obvious in light of Minowa and Banvait. Namely, the combination of Minowa and Banvait is not confined to detecting only one event. That is, the claimed invention may function similarly for a first event, a second event, a third event, and so forth.

As to claim 26, Minowa discloses changing a data transmission order of vehicle information according to the occurrence of the event (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49). That is, the data transmission order is changed based on at least priority relating to the event.), and 
wherein the processor is further configured to control the communication device to sequentially transmit the vehicle information in the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” (¶ 49).).
	Minowa fails to explicitly disclose received vehicle information.
	However, Banvait teaches receiving vehicle information (“Upon detecting an accident involving vehicles 410, 412, one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” (¶ 78; see also FIG. 8).).
	Minowa discloses changing a transmission order of vehicle information and sequentially transmitting said vehicle information. Banvait teaches receiving vehicle information. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: receiving vehicle information—as taught by Banvait—because it is a well-known feature in the art. The communication of vehicle information enables the dissemination of critical traffic information, such as accidents and the like. The incorporation of this feature enables such communication to take place.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Banvait as applied to claim 21 above, further in view of Dizdarevic et al. (US20180367958A1; from here on referred to as Dizdarevic).

As to claim 23, Minowa discloses controlling the communication to transmit the vehicle information of a first group (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident [i.e., the first group comprises still image data and the second group comprises movie image data. The criterion is whether the data is still image data or movie image data] … The first transmission unit 210 transmits the still image data … the network device 40 via the communication processing section 11” (¶ 49, see also FIGS. 3, 7, & 8).) ).
	Minowa fails to explicitly disclose wherein the emergency status includes a vehicle accident.
	However, Banvait teaches wherein the emergency status includes a vehicle accident (“Upon detecting an accident involving vehicles 410, 412 [i.e., vehicles 410 and 412 changing to an emergency status], one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” (¶ 78; see also FIG. 8).).
	Minowa discloses controlling the communication to transmit the vehicle information of a first group. Banvait teaches wherein the emergency status includes a vehicle accident.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the feature of: wherein the emergency status includes a vehicle accident—as taught by Banvait—because it is a well-known feature in the art that a vehicle accident is a form of an emergency status.
	The combination of Minowa and Banvait fails to explicitly disclose classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status.
	However, Dizdarevic teaches classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status (“Network devices 108 of the communication network 104 can collect event data from one or more source IoT devices 110 … located within an area. As an example, an event can comprise … accident-related data …. The network devices can … determine … a priority associated with the event …. A larger area can be selected for [broadcasting] an event with a higher priority or severity (e.g., multiple car accident) than an event with a lower priority or severity (e.g., a fender bender)” (¶ 26; see also FIG. 2 which showcases that the IoT devices are located within vehicles). In other words, obtained vehicle information may be classified into at least a first group and a second group based on a severity level of the emergency status.).
	Minowa discloses controlling the communication to transmit the vehicle information of a first group. Banvait teaches wherein the emergency status includes a vehicle accident. Dizdarevic teaches classifying vehicle information into a first and second groups based on a severity level.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa and Banvait with the feature of: classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status—as taught by Dizdarevic—because it is a useful feature in the art. The incorporation of this feature allows for the prioritization of higher severity events over lower severity events. Thus, the communication of higher severity events may enable the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner. The above enhances road and driver safety.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Banvait as applied to claim 21 above, further in view of Gong (US20200196187A1).

As to claim 24, the combination of Minowa and Banvait fails to explicitly disclose: 
dividing an available bandwidth of the communication device into a first and a second bandwidth;
allocating the first bandwidth to the one of the one or more vehicles; and
allocating the second bandwidth to a remainder of the one or more vehicles.
However, Gong teaches:
dividing an available bandwidth of the communication device into a first and a second bandwidth (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” (¶ 85; see also ¶ 42 and FIG 2 which summarize the method for dividing and allocating respective bandwidths to the one or more vehicles);
allocating the first bandwidth to the one of the one or more vehicles (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” (¶ 85; see also ¶ 42 and FIG 2 which summarize the method for dividing and allocating respective bandwidths to the one or more vehicles); and 
allocating the second bandwidth to a remainder of the one or more vehicles (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” (¶ 85; see also ¶ 42 and FIG 2 which summarize the method for assigning respective bandwidths to the one or more vehicles).
Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. Gong teaches allocating first and second bandwidths to first and second vehicles, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa and Banvait with the features of: dividing an available bandwidth of the communication device into a first and a second bandwidth; allocating the first bandwidth to the one of the one or more vehicles; and allocating the second bandwidth to a remainder of the one or more vehicles—as taught by Gong—because they are useful features in the art for vehicular communication. In one instance, the assignment of bandwidth may aid in avoiding communication congestion. In another instance, the assignment of bandwidth may ensure that higher bandwidth is provided to a vehicle transmitting higher priority information (e.g., vehicle information indicating an emergency) as compared to a vehicle transmitting lower priority information. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa, in view of Banvait, and in view of Gong as applied to claim 24 above, further in view of Julian et al. (US2017020061A1; from here on referred to as Julian). 

As to claim 25, the combination of Minowa, Banvait, and Gong fails to explicitly disclose:
	transmitting a restriction message to one or more vehicles, and
	to limit transmission, to the server, of vehicle information from one or more vehicles. 
	However, Julian teaches:
transmitting a restriction message to one or more vehicles (“The amount of data transfer from the client to the cloud may be adjusted differently in response to bandwidth considerations based on the type of event being communicated … For example, if the bandwidth usage ratio reaches 80%, speed limit violations may stop being reported” (¶ 94). That is, vehicle information from a vehicle may be limited by an assigned bandwidth. Examiner notes that the broadest reasonable interpretation of a restriction message is a signal that imposes a limit on the broadcast of vehicle information as Applicant’s original disclosure at most discloses, “the processor 914 may transmit a restriction message for restricting transmission of vehicle information to the remaining vehicles.” Disclosure PGPUB, ¶ 343.), and
	to limit transmission, to the server, of vehicle information from one or more vehicles (“The amount of data transfer from the client to the cloud may be adjusted differently in response to bandwidth considerations based on the type of event being communicated … For example, if the bandwidth usage ratio reaches 80%, speed limit violations may stop being reported” (¶ 94). That is, vehicle information from a vehicle may be limited by an assigned bandwidth). 
Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. Gong teaches allocating first and second bandwidths to first and second vehicles, respectively. Julian teaches limiting transmission of vehicle information from one or more vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Banvait, and Gong with the features of: transmitting a restriction message to one or more vehicles, and to limit transmission, to the server, of vehicle information from one or more vehicles—as taught by Julian—because it is a useful feature in the art. For instance, by limiting the transmission of vehicles that are not transmitting high priority information, network bandwidth may be reserved for the vehicles transmitting high priority information. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.
	The combination of Minowa, Banvait, Gong, and Julian fails to explicitly disclose: transmitting a restriction message to the remainder of the one or more vehicles, and limiting transmission from the remainder of the one or more vehicles. 
However, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Banvait, Gong, and Julian. 
Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. Gong teaches allocating first and second bandwidths to first and second vehicles, respectively. Julian teaches limiting transmission of vehicle information from one or more vehicles.
One of ordinary skill in the art would have recognized that it would be useful to reserve bandwidth as to transmit the vehicles transmitting the highest priority vehicle information (as suggested by the combination of Minowa and Gong). By doing so, the transmission of the highest priority electric device information may be ensured. Further, one of ordinary skill in the art would have recognized that it would be useful to restrict the remainder of the vehicles from transmitting data (as suggested by Julian). In this way, network bandwidth may be reserved for the vehicles transmitting high priority information. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668

/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668